DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 21-34 in the reply filed on October 6, 2021 is acknowledged.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 22 requires the formation of a plurality of gaps, wherein each gap overlaps at least one adjacent gap in at least one of a vertical direction or a horizontal direction.  This language is not found in the instant Specification.  It is noted that many other applications have been incorporated by reference into the instant application (par. 1).  Regardless of whether such language may be present in at least one of these applications, all claim limitations must find direct antecedent basis in the immediate specification.  

Claim Objections
Claim 25 is objected to because of the following informalities:  Lines 4-5 of claim 25 refer to “the second amount of metal build material.”  This portion of the claim should the first metal build material” (emphasis added).  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 22 requires a plurality of gaps comprising none of the materials previously claimed (i.e. metal build material and interface material).  Claim 22 goes on to require that each gap from the plurality of gaps overlaps at least one adjacent gap from the plurality of gaps in at least one of a vertical direction or a horizontal direction.  While the Office assumes that in the vertical direction, each layer would contain such a gap at least partially overlapping a gap in potential layers both above and below said initial layer.  Vertical gaps would occur in distinct layers, whereas horizontal gaps are understood to mean within a given layer.  As such, it is not clear how such gaps may overlap only in a horizontal direction, as claimed.  In other words, any “overlapping” gaps in a given layer would not really be considered overlapping gaps, they would instead be considered a single, continuous gap/channel.  It is noted that this specific 

Claim 25 recites the limitation "the build material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claim 23, which introduces a second metal build material.  It is not clear if “the build material” of claim 25 is referring to the first or second metal build material, or both.  While claim 24 does indicate that both first and second metal build material are the same, claim 25 does not depend from claim 24 (even if claim 25 depended from claim 24, it may still be considered indefinite).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2017/0297109).  
Regarding claim 21, Gibson teaches a 3D printing process (title) where, in one non-limiting embodiment of fabricating a nested support structure such as a cantilevered beam, the vertical process may including fabricating an object, then an interface layer, then support, then an interface layer, then the object (par. 189).  Gibson teaches that the support material may be the same as the build material (par. 168).  Regarding claims 29 and 34, and further regarding claim 21, Gibson also teaches that the interface material include a ceramic powder having a higher sintering temperature, such as a substantially higher sintering temperature, than the build material (par. 171).  As such, when all of these teachings are used together in a single embodiment, Gibson effectively teaches that a first amount of a first build material is applied, a first amount of interface material is subsequently applied thereon, wherein the interface material has a sintering temperature higher/greater than the sintering temperature of the build material, a second amount of the first build material is again applied, and at least a second amount of the interface material is applied, satisfying the requirements of instant claim 1.  While Gibson does not expressly teach all of the cited limitation to be in a single embodiment, they are each considered to have been taught with sufficient specificity and it would have been obvious to one of ordinary skill in the art to combine the express teachings of Gibson into a single embodiment.  The overlapping teachings constitute prima facie obviousness.  As for the build material being metal, Gibson teaches non-limiting 
Regarding claim 22, Gibson teaches that the interface layer may contain gaps or the like to facilitate shifting or settling as shrinking occurs in order to mitigate potential stresses and deformation of an object (par. 182).  Such gaps are considered to at least constitute “overlapping” gaps within a given layer, which is in at least a horizontal direction.  As discussed above in the 112 rejection of claim 22, connected horizontal gaps would constitute a channel, which is not distinguishable from a single gap.  Thus, a single horizontal gap may be perceived as multiple smaller sections of overlapping gaps.  
Regarding claims 23, 24, and 27, Gibson teaches an embodiment essentially comprising build material, interface layer, build material, interface layer, build material (vertically stacked), as discussed above with respect to instant claim 21.  The top layer of build material constitutes the claimed 3D printed object, which, specifically regarding claims 24 and 27, may be the same material as the preceding build layers.  
Regarding claim 25, Gibson teaches that the build material may include one or more binders, wherein a debinding process may be used to remove at least a portion of the one or more binders prior to sintering (par. 164).  During sintering, the remainder of such binders is expected to vaporize.  
Claim 26 requires heating of the fabricated layers to the first sintering temperature, thus decreasing the volume of each of the first build material layers and the 3D object.  As claim 21 has already been addressed, heating to the first sintering temperature would have the expected effect of sintering the claimed portions.  An effect 
Regarding claim 28, Gibson teaches that the support material may be identical to the in composition as the interface layer (par. 168).  In such an instance, Gibson teaches that the same material may be useful both as a support as well as an unsinterable interface.  This would provide motivation to one having ordinary skill in the art to apply an initial base/support layer comprising the interface material, as instantly claimed.  
Regarding claim 30, Gibson teaches the use of support materials that may shrink at a substantially greater rate than the build material during sintering (par. 169).  
Regarding claim 31, Figure 4 of Gibson shows an embodiment of stacked arches, comprising interface 422 separating support 420 and object 416.  While Gibson is not limited to such an embodiment, Figure 4 is illustrative of the fact that each respective arch, having been formed via a plurality of planar cross-sectional layers, necessarily constitutes a plurality of layers.  In other words, the interface “layer,” for example, is comprised of a plurality of individual slices/layers, when stacked together form the arching “layer” visualized in Figure 4.  
Regarding claim 32, Gibson teaches that the build plate may be heated to control a temperature of the build chamber or a surface upon which the object is being fabricated (par. 91).  
claim 33, Gibson teaches that the build plate may be movable within the build chamber (par. 91).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Colin W. Slifka/           Primary Examiner, Art Unit 1732